BROCK, Judge.
The assignments of error brought forward and argued in defendant’s brief all relate to the court’s denial of the defendant’s objections to the panel and the array, and motion to quash the bill of indictment. The record reveals that after the defendant had pleaded not guilty and after twelve jurors had been selected to try the case, but before the jury was impaneled, the defendant, a Negro, made a motion to challenge the panel and the array and to quash the bill of indictment on the grounds that members of the Negro race had been systematically excluded from the grand jury which indicted him and from the list of persons summoned to serve as petit jurors at his trial.
*55Under the criminal procedure of this State, objections by a defendant to the composition of the grand jury are waived if not raised before entering his plea to the charge against him. Parker v. State, 2 N.C. App. 27, 162 S.E. 2d 526. Likewise, objections to the panel drawn to serve as petit jurors must be raised by a challenge to the array or a motion to quash when defendant is first called upon to answer or plead to the charge. State v. Rorie, 258 N.C. 162, 128 S.E. 2d 229. After the plea is entered, but before the petit jury is sworn and impaneled to try the case, the presiding judge, in his discretion and as a matter of grace, may permit the accused to make the motion. Parker v. State, supra. In the present case, the trial judge in his discretion allowed defendant to make his motions and offer evidence thereon in order to determine whether defendant’s rights had been violated.
In support of his motions, the defendant offered evidence tending to show that of the 46 persons summoned for jury duty at this session of court, only three were Negro out of the 37 who answered for duty, and that only one Negro was on the grand jury that returned the bill of indictment. The racial makeup of the total population of Johnston County in 1970 was 48,590 white, 13,096 Negro and 51 other. There are no Negroes on the jury commission in Johnston County.
In State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970), Justice Huskins, speaking for the North Carolina Supreme Court, said:
“Both state and federal courts have long approved the following propositions:
1. If the conviction of a Negro is based on an indictment of a grand jury or the verdict of a petit jury from which Negroes were excluded by reason of their race, the conviction cannot stand, [citations omitted.]
2. If the motion to quash alleges racial discrimination in the composition of the jury, the burden is upon the de-fendent to establish it. [citations omitted.] But once he establishes a prima facie case of racial discrimination, the burden of going forward with rebuttal evidence is upon the State, [citations omitted.]
3. A defendant is not entitled to demand a proportionate number of his race on the jury which tries him nor on *56the venire from which petit jurors are drawn, [citations omitted.]
4. A defendant must be allowed a reasonable time and opportunity to inquire into and present evidence regarding the alleged intentional exclusion of Negroes because of their race from serving on the grand or petit jury in his case, [citations omitted.] * * * ”
In State v. Brinson, 277 N.C. 286, 177 S.E. 2d 398 (1970), in discussing the establishment of a prima facie case of racial discrimination, Justice Huskins said: “What must be shown is a systematic course of conduct resulting in apparent systematic discrimination against persons of the defendant’s race.”
In the present case, the defendant’s evidence related to the racial composition of only one grand jury and one list of petit jurors. The evidence does not show a course of conduct over a period of time resulting in an apparent systematic exclusion of the members of the Negro race from the grand juries or list of petit jurors in Johnston County. State v. Brinson, supra; State v. Brown, 271 N.C. 250, 156 S.E. 2d 272 (1967). Compare State v. Wilson, 262 N.C. 419, 137 S.E. 2d 109 (1964).
Defendant’s evidence fails to establish a prima facie case of systematic exclusion of the members of the Negro race from either the grand jury which indicted the defendant or the petit jury which convicted him, and the trial court properly overruled the motions.
In our opinion defendant had a fair trial free from prejudicial error.
This is another case in which the violation of the law arose prior to 1 January 1972. For the reasons stated in State v. Lenoux Godwin (No. 7212SC239) filed this date, it is our opinion that the sentence of three to five years imposed in this case is within the limits allowed by the applicable law.
No error.
Judge Vaughn concurs.
Judge Hedrick concurs in part and dissents in part.